Judgment, Supreme Court, New York County (Robert H. Straus, J., at hearing; Robert M. Stolz, J., at plea and sentenc*578ing), rendered July 8, 2009, convicting defendant of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony drug offender whose prior felony conviction was a violent felony, to a term of 2V2 years, unanimously affirmed.
Since the record does not establish that the court ever issued an order finally denying defendant’s motion to suppress physical evidence, the issue is forfeited by his guilty plea (see CPL 710.70 [2]; People v Fernandez, 67 NY2d 686, 688 [1986]). In any event, regardless of whether defendant’s suppression claims are properly before this Court, we have conducted an in camera review of the minutes of the hearing conducted pursuant to People v Darden (34 NY2d 177 [1974]). After reviewing those minutes and all of the arguments raised by defendant on appeal, we find no basis for suppression.
We adhere to our prior decision in which we denied defendant’s motion for disclosure of the sealed hearing minutes and similar relief (2010 NY Slip Op 85328[U] [Oct. 19, 2010]). Concur—Mazzarelli, J.P., Renwick, DeGrasse, Freedman and Richter, JJ.